675 P.2d 488 (1984)
296 Or. 325
Thomas CRABTREE and Robert J. Larson, Petitioners,
v.
Norma PAULUS, Secretary of State, State of Oregon, Respondent.
No. SC S30159.
Supreme Court of Oregon, In Banc.
Argued and Submitted January 10, 1984.
Decided January 24, 1984.
Thomas Crabtree, Bend, argued the cause and filed the brief for petitioners. With him on the petition was Robert J. Larson, Eugene.
John A. Reuling, Jr., Sp. Counsel to the Atty. Gen., Salem, argued the cause and filed the memorandum for respondent. With him on the memorandum were David Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
PER CURIAM.
This petition concerns the same ballot title examined in Remington v. Paulus, 296 Or. 317, 675 P.2d 485 (1984). Petitioners argue that the original title was insufficient or unfair because it created the impression that evidence seized in violation of the federal constitution would be admissible in criminal prosecutions. We believe that the modified ballot title answers this objection. They also argue that this title failed to advise the citizenry of the state that they are giving up a powerful tool and forfeiting several constitutional protections. Statements about the effect of proposed measures have no place in ballot titles. Teledyne Wah Chang v. Paulus, 295 Or. 762, 767, 670 P.2d 1021 (1983). They also contend that the use of the word "reliable" in the ballot title is unfair because the public could think that "reliable" indicates the evidence is necessarily truthful. We find that the use of this word is not unfair, if set off in quotation marks to *489 show that the proposed amendment, rather than the respondent or this court uses this word.
Ballot title certified as modified in Remington v. Paulus, supra.